NOT FOR PUBLICATION                     FILED
                     UNITED STATES COURT OF APPEALS                     FEB 11 2022
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

CASIMIRO GUZMAN, AKA Romeo                        No.   15-73743
Maldonado,
                                                  Agency No. A088-892-267
                 Petitioner,

    v.                                            MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted February 9, 2022**
                                 San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.

         Casimiro Guzman a/k/a Romeo Maldonado (Guzman), a native and citizen of

Mexico, seeks review of a November 13, 2015 decision from the Board of


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
   The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
***
  The Honorable Joan N. Ericksen, United States District Judge for the District of
Minnesota, sitting by designation.
Immigration Appeals (BIA) that denied his application for withholding of removal

and protection under the Convention Against Torture (CAT).1 We deny the petition

for review.

      We have jurisdiction over Guzman’s claims under 8 U.S.C. § 1252, and

review the agency’s denial of withholding of removal for substantial evidence. Guo

v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018) (“We review denials

of … withholding of removal … for substantial evidence and will uphold a denial

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.”) (internal quotation marks and citation omitted).

      Here, substantial evidence supports the BIA’s determination that Guzman

failed to show he experienced any harm rising to the level of persecution. See

Wakkary v. Holder, 558 F.3d 1049, 1059–60 (9th Cir. 2009) (citing INS v. Elias-

Zacarias, 502 U.S. 478, 481 n.1 (1992)). Guzman’s testimony that his family

received threats from a civic group that rivaled one his brother had joined, does not,

without more, establish that he experienced any harm rising to the level of

persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019);

Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone … constitute

past persecution in only a small category of cases, and only when the threats are so


1
 Because Guzman did not raise any argument before this court with respect to the
denial of his CAT claim, it is waived. See Martinez-Serrano v. INS, 94 F.3d 1256,
1259–60 (9th Cir. 1996).

                                          2
menacing as to cause significant actual suffering or harm.”) (internal quotation

marks and citation omitted). As Guzman has not established that he experienced

any past harm rising to the level of persecution, he is not entitled to a rebuttable

presumption of future persecution. See 8 C.F.R. §§ 1208.16(b)(1)(i)–(ii). And

Guzman’s testimony that neither he nor his family, who continue to reside in the

same town in Mexico, have experienced any harm undermines the probability of any

future persecution. See Santos-Lemus v. Mukasey, 542 F.3d 738, 743–44 (9th Cir.

2008), abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081

(9th Cir. 2013) (en banc).

      PETITION DENIED.




                                         3